         Case: 1:21-cv-03123 Document #: 7 Filed: 07/06/21 Page 1 of 5 PageID #:148




                                   UNITED DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


In re:                                               (        Chapter 7
                                                     (
Mack Industries, Ltd., et al.                        (        Bankruptcy No. 17-09308
                                                     (        (Jointly Administered)
          Debtors. 1                                 (
                                                     (        Honorable Carol A. Doyle
Ronald R. Peterson, as Chapter 7                     (
Trustee for Mack Industries Ltd.,                    (
                                                     (
                 Plaintiff-Appellant,                (
                                                     (        Bankruptcy Adversary No. 19-00459
v.                                                   (
                                                     (        District Court No. 21-cv-3123
Bestway Heating Company, Inc.                        (
                                                     (        Honorable Sharon Johnson Coleman
                 Defendant-Appellee.                 (

     MOTION TO EXTEND TIME TO FILE A RESPONSE TO PLAINTIFF’S MOTION
        FOR LEAVE TO APPEAL PENDING DECISION ON REASSIGNMENT

          NOW COMES, Defendant-Appellee, Bestway Heating Company, Inc. (“Bestway”), by its

counsel, Tucker Ellis, LLP, and for its Motion to Extend the Time to Respond to Plaintiff’s Motion

for Leave to Appeal Pending Decision on Reassignment, states as follows:

                                               BACKGROUND

          1.     On March 22, 2019, Ronald R. Peterson, as Chapter 7 Trustee for Mack Industries

Ltd., filed this adversary proceeding along with approximately 400 similar ones filed seeking to

avoid transfers that were allegedly fraudulent or preferential. In almost all of those cases, he sued




1 The Debtors, with their respective bankruptcy case numbers, are as follows: Mack Industries, Ltd. (17-09308); Oak
Park Avenue Realty, Ltd. (17-16651); Mack Industries II, LLC (17-16859); Mack Industries III, LLC (17-17106);
Mack Industries IV, LLC (17-17109); Mack Industries V, LLC (18-03445); and Mack Industries VI, LLC (18-
03451).
      Case: 1:21-cv-03123 Document #: 7 Filed: 07/06/21 Page 2 of 5 PageID #:149




as trustee of two Chapter 7 debtors: Mack and Oak Park Avenue Realty, Ltd. (“Oak Park”). The

Trustee alleges the transfers were either constructively fraudulent because the Debtor purportedly

did not receive reasonably equivalent value for its payment or actually fraudulent because the

transfers were made in furtherance of a scheme to defraud one particular creditor – American

Residential Leasing.

       2.      In the instant case, the Trustee alleges that Bestway Heating Company, Inc. is a

HVAC company and that Mack paid Bestway for work it performed on properties that Mack did

not own. The Trustee brought five counts against Bestway on the eve of the expiration of the statute

of limitations for various claims as follows: Counts I & II (Avoidance and Recovery of

Constructive Fraudulent Transfers); Counts III & IV (Avoidance of Actual Fraudulent Transfers);

and Count V (Disallowance of All Claims). (See Original Complaint, attached hereto as Exhibit

A).   After a lengthy time seeking voluntary amendment and informally providing further

information on the alleged fraud, Bestway moved to dismiss the Trustee’s claims. The Court

subsequently granted the motion, without prejudice, and granted the Trustee leave to amend the

Complaint.

       3.      On May 27, 2020, the Trustee filed an amended Complaint, pleading two counts

against Bestway. Count I is brought pursuant to an avoidance and recovery of constructive

fraudulent transfers claim and Count II is based on allegations of avoidance and recovery of actual

fraudulent transfers. (See Amended Complaint, attached hereto as Exhibit B).

       4.      Bestway again timely filed a motion to dismiss pursuant to Rule 12(b)(6), seeking

dismissal of Count I of the Trustee’s amended Complaint for avoidance and recovery of

constructive fraudulent transfers. Bestway relied on this Court’s previous rulings in Peterson v.

TTS Granite, Inc. (In re Mack Industries, Ltd.), 622 B.R. 887 (Bankr. N.D. Ill. 2020), and Peterson



                                                 2
     Case: 1:21-cv-03123 Document #: 7 Filed: 07/06/21 Page 3 of 5 PageID #:150




v. Ferguson Enterprises Inc. (In re Mack Industries, Ltd.), No. 19-ap-436, 2020 WL 6589040

(Bankr. N.D. Ill. Nov. 10, 2020) as its basis for dismissal. In both cases, the Court not only held

that the Trustee failed to state a claim for constructive fraud when the only factual basis alleged

for lack of reasonably equivalent value, but that sufficient evidence was included in the Amended

Complaint that proved reasonably equivalent value was provided to the Debtor by the Defendant

in exchange for the purportedly fraudulent transfers.

       5.      On May 26, 2021, Judge Carol Doyle entered an Order referencing the prior

Memorandum Opinion in the Peterson v. Premier Electric Services Corp., (No. 19-ap-00148) case,

thereby dismissing Count I of the Trustee’s claim, with prejudice. The Court agreed that under the

analysis in TTS Granite and Ferguson, the constructive fraud claim against Bestway failed to state

a claim for which relief could be granted and that reasonably equivalent value was provided by the

Defendant to the Debtor. (See Entered Order, attached hereto as Exhibit C).

       6.      Thereafter, on June 9, 2021, the Trustee filed a motion for leave to appeal Judge

Carol Doyle’s May 26, 2021 Order, stating the judge granted the motion to dismiss the amended

Complaint in error. (See Trustee’s Motion for Leave to Appeal, attached hereto as Exhibit D).

       7.      On June 17, 2021, the Trustee filed yet another motion; this time in the Ferguson

appeal [Case No. 20-cv-6992], requesting that the four related cases (Premier, Superior Stairs,

Bestway, and J.P. Plumbing) be reassigned before the same judge, citing they are related to the

above-captioned matter pending before Judge Virginia M. Kendall. (See Trustee’s Motion to Re-

Assign Cases as Related, attached hereto as Exhibit E).

                                        RELIEF REQUESTED

       8.      Bestway objects to the Trustee’s motion for leave to appeal the May 26, 2021 order

and intends to file a response brief in support of its objection and argument against the improper



                                                3
     Case: 1:21-cv-03123 Document #: 7 Filed: 07/06/21 Page 4 of 5 PageID #:151




interlocutory appeal, however, given the pending motion for re-assignment and the current

response brief deadline of July 6, 2021, Bestway respectfully requests that this Honorable Court

enter and continue the Trustee’s motion for leave to appeal and Bestway at least a sixty-day (60)

extension to file its response brief, due on or before September 6, 2021, pending Judge Kendall’s

decision on re-assignment.

       9.      Bestway’s motion is not being made for purpose of delay, but in an effort to avoid

duplication of judicial time and effort.

       10.     Bestway requested consent of the Trustee, but has had no response to its request.

                                            CONCLUSION

       11.     WHEREFORE, Defendant-Appellee, Bestway Heating Company, Inc. requests an

order entering and continuing Ronald R. Peterson, as Chapter 7 Trustee for Mack Industries Ltd.’s

Motion for Leave to Appeal and further requests that the Court grant Bestway at least an additional

sixty days (60), on or before September 6, 2021, to file a response brief to the Trustee’s Motion

for Leave to Appeal, pending Judge Kendall’s decision on re-assignment, and for all further relief

this Court deems proper and just.


                                                    Respectfully submitted,

                                                    BESTWAY HEATING COMPANY, INC.

                                                    /s/ Brian J. Jackiw
                                                                   One of Its Attorneys

                                                      Brian J. Jackiw
                                                      Dina Lupancu
                                                      TUCKER ELLIS LLP
                                                      233 South Wacker Drive, Suite 6950
                                                      Chicago, IL 60606
                                                      Phone: (312) 624-6300
                                                      Fax: (312) 6246309
                                                      brian.jackiw@tuckerellis.com
                                                      dina.lupancu@tuckerellis.com

                                                4
     Case: 1:21-cv-03123 Document #: 7 Filed: 07/06/21 Page 5 of 5 PageID #:152




                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 6, 2021, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.




                                                        /s/ Brian J. Jackiw
                                                        Brian J. Jackiw




                                                   5
